—In an action to recover legal fees, the defendant appeals from an order of the Supreme Court, Rockland County (Stolarik, J.), entered June 28, 1989, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that there are no triable issues of fact, and that the plaintiff is entitled to summary judgment for the balance due for legal services rendered. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.